[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 11850
The plaintiff has appealed from the February 28, 1994, decision of the Haddam Zoning Board of Appeals regarding the use of property owned by the defendants Campbell and abutting the property of the plaintiff.
The court finds that the plaintiff is aggrieved.
The Campbells have not appeared at the hearing nor have they filed a brief. The defendant Board appeared at the hearing and had no opposition to the sustaining of the plaintiff's appeal.
The court, therefore, finds that the defendant Board incorrectly interpreted the Haddam Zoning Regulations, and that the Campbells use of the property was not an "agricultural use" allowed as of right under section 4.2.1.3 of those regulations. Rather, the Zoning Enforcement Officer's order was correct; that is, by plain reading, the use was in violation of Section 4.2.3.3 of the regulations.
The appeal is sustained.
ELAINE GORDON, J.